Takbell, J.:
In September, 1889, Edward McGehee filed his bill of complaint in the chancery court of Wilkinson county, setting forth, that in 1849, Nancy Pinson, paniel B. Pinson, and Elizabeth A. Pinson, executed and delivered to him a deed in fee simple to certain lands and negroes, particularly described in the bill and exhibit of conveyance, with conditions for the payment by him of certain debts due by the Pinsons to be repaid out of the proceeds of the lands conveyed, which he was to control and manage for his greater security ; that he entered upon the execution of the “ arrangement,” managing the plantation and negroes, and paying debts, and so continued until about 1856-7, when an account was taken between the parties, and there was found due him $8,000; that at the request of himself and Nancy Pinson, Daniel B. Pinson, as his agent, undertook the management of the plantation and negroes, and so continued until his death, which occurred “ some time in 1858-;” that thereupon Nancy Pin-son, with the consent of complainant, “ continued ” the management of the plantation and negroes, with the understanding that the proceeds of the crops were to be applied as under “previous arrangements;” ‘that the sum of $8,000, with the interest, is due complainant, who claims that the plantation has become vested in him, subject, however, to redemption in equity, upon payment. The complaint concludes with the usual prayer for subpoena, that an account be taken for sale of the property, etc.
The deed executed by Nancy Pinson, Daniel B. Pinson, and Elizabeth A. Pinson, February 19, 1849, is given as an exhibit, and made a part of the bill.
Pending these transactions and proceedings, D. B. and E. A. Pinson died, and their heirs are made parties to the bill. To the bill the defendants demurred, generally, for want of equity on the face of the bill, and especially assigned the following causes:
*2341st. Because action was not commenced within three years next after the cause of action accrued.
2d. Because not commenced within seven years, etc.
3d. Because the demand is stale.
4th. Because the allegations of the bill are indefinite and uncertain, and the representatives of D. B. and E. A. Pinson are not made parties. ,
The court below overruled the demurrer, and from this decree the case comes to this court. The only cause of error assigned is the overruling of the demurrer.
After a careful examination of the bill, as well as the arguments of counsel, we are of the opinion that this case is one which ought to be heard upon its merits. Upon the face of the bill, no question arises under the statute of limitations. An account was taken by referees in 1856-7, but the “ arrangement” between the parties remained unchanged, D. B. Pinson acting from the time of, or soon after, this settlement, as the agent of McGehee in the management of the business, until the death of Pinson, some time in 1858, the precise date not given. The bill alleges in general terms that, after the death of D. B. Pinson, the “previous arrangements ” were “ continued ” by Mrs. Pinson. The statute of limitations was suspended from January 29,1862, to April 6,1867, a little over five years and two months. Conceding the most favorable construction in favor of the defendant, yet the complainant had until March 6, 1871, in which to bring his action.
We do not intend, however, to express any opinion as to the precise period, when, in a case of this kind, the statute would commence to run; but only, that upon the face of the bill, the action was clearly commenced, within the limitation prescribed.
So upon its face, the bill apparently presents a case entitled to the relief sought. It is at least one which calls for a response, and a full hearing upon the merits. Should the case come again to this court, we shall have the facts before us, when we can properly determine the questions discussed by counsel.
*235The decree in this case is affirmed and the cause remanded tu the docket of the chancery court of Wilkinson county, with leave to the defendants to answer within sixty days.
Simrall, J., takes no part in this decision.